                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

DAVID BRYAN WICKS,                          )
                                            )
          Plaintiff,                        )
                                            )
  v.                                        )       CIVIL ACT. NO. 2:18-cv-705-ECM
                                            )                    (WO)
CLARENCE TUCKER, et al.,                    )
                                            )
          Defendants.                       )

                        MEMORANDUM OPINION and ORDER

       On July 12, 2019, the Magistrate Judge entered a Recommendation (doc. 7) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for Plaintiff’s failure to prosecute and

comply with the orders of this Court.

       A separate Final Judgment will be entered.

       Done this 5th day of August, 2019.


                                         /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
